EXHIBIT 10.11 SUBSIDIARY GUARANTEE SUBSIDIARY GUARANTEE, dated as of November 30, 2007 (this “Guarantee”), made by each of the signatories hereto (together with any other entity that may become a party hereto as provided herein, the “Guarantors”), in favor of the purchasers signatory (the “Purchasers”) to that certain Securities Purchase Agreement, dated as of the date hereof, between Visual Management Systems, Inc., a Nevada corporation (the “Company”) and the Purchasers. W I T N E S S E T H: WHEREAS, pursuant to that certain Securities Purchase Agreement, dated as of the date hereof, by and between the Company and the Purchasers (the “Purchase Agreement”), the Company has agreed to sell and issue to the Purchasers, and the Purchasers have agreed to purchase from the Company the Company’s Original Issue Discount 5% Senior Secured Convertible
